                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT
                                   9                                 NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        TODD LEE,
                                  11                                                      Case No. 18-05023 BLF (PR)
                                                          Petitioner,
                                  12                                                      JUDGMENT
Northern District of California




                                                   v.
 United States District Court




                                  13

                                  14    THE PEOPLE OF THE STATE OF
                                        CALIFORNIA,
                                  15
                                                          Respondent.
                                  16

                                  17

                                  18              For the reasons stated in the order granting Respondent’s motion to dismiss, this
                                  19   case is DISMISSED WITH PREJUDICE. Judgment is entered accordingly.
                                  20              The Clerk shall close the file.
                                  21              IT IS SO ORDERED.

                                  22   Dated:       May 30, 2019                           ________________________
                                                                                           BETH LABSON FREEMAN
                                  23                                                       United States District Judge
                                  24

                                  25   Judgment
                                       P:\PRO-SE\BLF\HC.18\05023Lee_judgment
                                  26

                                  27

                                  28
